DETAILED ACTION
Response to Amendment
Claims 1-13 are pending. Claims 1-13 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see page 8, filed 13 September, 2022, with respect to the 35 USC 112f/6th interpretations of claims 1-13 have been fully considered and are persuasive.  The 35 USC 112f/6th interpretations of claims 1-13 have been withdrawn. 
Applicant’s arguments with respect to the 35 USC 103 rejection of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the current combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, examiner agrees Noda and Pack et al. and Hagiwara do not explicitly disclose “the movement map generator is configured to generate the movement maps of the pixels of the first image based on the difference between the pixel value of one pixel of the second image and the pixel value of each of a plurality of pixels belonging to a region including a pixel of the first image corresponding to the one pixel” and therefore another reference is provided in the rejection below.
All other arguments are by similarity or dependency and are addressed by the above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20110158550 A1) in view of Pack et al. (US 20110142313 A1) in view of Hagiwara (US 20170055930 A1) in view of DEUERLING-ZHENG et al. (US 20080037845 A1).

Regarding claim 1, Noda discloses a radiographic imaging apparatus (image captured using X-rays, [0027]) comprising: an imager configured to irradiate a subject with radiation and detect the radiation transmitted through the subject to image the subject (medical diagnoses and treatments based on moving image capture which uses radiation for example, X-rays, [0004], image captured using X-rays, [0027]); an image generator configured to generate a first image and a second image obtained by imaging a same subject at different times (continuous frames, [0027], two or more different frames, [0062]); a movement map generator configured to generate movement maps representing moving directions and movement amounts of at least some of pixels belonging to the first image based on the first image and the second image (line noise vertically and horizontally running streaked variations in a predetermined direction and an object, [0027], pixel represents a motion of the object, [0030], extract the object and determine the value of the coefficient from a motion of its edge portion in the time direction, because the line noise temporally shifts with respect to a motion of the object for example, a human body, it must be suppressed upon determining a filter in the time direction, [0033]); a smoothed movement map generator configured to generate a smoothed movement map by suppressing high-frequency components of the movement maps in a spatial direction (process the difference image 31 using, for example, a two-dimensional smoothing filter (spatial filtering), allowing motion determination with higher accuracy, [0031], “That is, the one-dimensional filtering unit 28 performs one-dimensional smoothing filtering for a difference image 32 in a predetermined direction (the same direction as that in which the line noise runs), thereby generating a difference image (after filtering) 36 which contains line noise components as its principal components. A one-dimensional smoothing filter may be a commonly known filter such as an averaging filter, a Gaussian filter, or a median filter”, [0049], a spatial filter is performed before or after execution of the noise reduction processes in accordance with the intensity of line noise and a motion of the object, [0058]); a pixel movement processor configured to move a pixel of the first image based on the smoothed movement map and generate a deformed image (difference image after coefficient multiplication, [0034], [0043]); and a composite image processor configured to generate a composite image in which the deformed image and the second image are combined (adding the image data multiplied by the coefficient .alpha. to the image data of the current frame after the spatial filtering, abstract, [0011], The adder 25 adds the difference image (after coefficient multiplication) 34 to the input image 30. The addition process may be performed after a reduced image is interpolated up to the size of the input image 30 using a commonly known interpolation method, [0034], “Lastly, the information processing apparatus 10 uses the adder 25 to add a difference image after the coefficient multiplication (after coefficient multiplication) 34 to the input image 30 input in step S101 (S106). Thus, after the addition, an output image 35 (that is, an image with less line noise) is obtained upon subtracting line noise from the input image 30”, [0043]). 

While the difference image is interpreted as disclosing the pixel movement, as a difference image measures the spatial displacement or shift of pixels from one frame to another, another reference is added to more explicitly disclose “a movement map generator configured to generate movement maps representing moving directions and movement amounts of at least some of pixels belonging to the first image based on the first image and the second image”. Noda also does not specifically indicate moving a pixel of the first image based on the smoothed movement map. Noda does not explicitly disclose the movement map generator is configured to generate the movement maps of the pixels of the first image based on the difference between the pixel value of one pixel of the second image and the pixel value of each of a plurality of pixels belonging to a region including a pixel of the first image corresponding to the one pixel.

Pack et al. teach a movement map generator configured to generate movement maps representing moving directions and movement amounts of at least some of pixels belonging to the first image based on the first image and the second image (Subsequently, motion vectors corresponding to each ROI within the sequence of filtered images may be estimated at step 508 for estimating the corresponding motion. Particularly, the motion vectors are estimated based on determined displacements of the identified ROI in the sequence of filtered images from a particular reference point. Thus, the relative displacements of a portion of the object of interest over a period of time may be identified by analyzing the two frames in each selected pair of frames, [0044], It may be noted that regularization of the motion vectors may be done by implementing multiple iterations to take advantage of mutual information from adjacent image regions or z-slices. The regularization may be implemented by smoothing and regularizing the estimated motion vectors towards the previous set of vectors in the following iteration, [0049]) [a vector necessarily includes a direction and amount/magnitude]

Noda and Pack et al. are in the same art of determining motion in X-ray images (Noda, [0027], [0030]; Pack et al., [0018], [0044]). The combination of Pack et al. with Noda enables the use of motion vectors. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the moving directions and movement amounts found by Pack et al. with the invention of Noda as this was known at the time of filing, the combination would have predictable results, and as Pack et al. indicate, “It may therefore be desirable to develop an efficient technique to improve resolution of acquired CT images by reducing motion induced blurring and other motion artifacts. Additionally, there is a need for a low cost technique that minimizes the amount of scan data required for motion estimation, thereby minimizing dose administered to a patient” ([0004]), indicating the medical benefit to a patient when implemented in the medial imaging system of Noda.

Noda and Pack et al. do not specifically indicate moving a pixel of the first image based on the smoothed movement map. Noda and Pack et al. do not explicitly disclose the movement map generator is configured to generate the movement maps of the pixels of the first image based on the difference between the pixel value of one pixel of the second image and the pixel value of each of a plurality of pixels belonging to a region including a pixel of the first image corresponding to the one pixel.

Hagiwara teaches a movement processor configured to move a pixel of the first image based on the smoothed movement map and generate a deformed image (“At Step S12, the CT value P is additionally corrected. Specifically, the CT-value correcting section 80 shift-corrects the CT value P using the smoothing-processed amount of correction ΔP for each pixel in a region corresponding to soft tissue in the beam-hardening corrected tomographic image, as given by the equation below”, [0144]). As Noda and Zhou together disclose a smoothed movement map, in combination with Hagiwara which shifts pixels based on a smoothed correction amount, together these teach a movement processor configured to move a pixel of the first image based on the smoothed movement map and generate a deformed image.

Noda and Pack et al. and Hagiwara are in the same art of processing X-ray images (Noda, [0027], [0030]; Pack et al., [0018], [0044]; Hagiwara, [0056]). The combination of Hagiwara with Noda and Pack et al. enables the use of shifting pixels. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the shifting described by Hagiwara with the invention of Noda and Pack et al. as this was known at the time of filing, the combination would have predictable results, and as Hagiwara indicates this will result in, “reducing beam hardening artifacts in radiation tomographic images” ([0002]) and that “variability in the result of correction by beam-hardening correction may be reduced in a radiation tomographic image” ([0055]), thereby indicating the ways the processing of x-ray images taken by Noda and Pack et al. will be more accurate, thereby improving the accuracy of the subsequent diagnosis in use with this system.

Noda and Pack et al. and Hagiwara do not explicitly disclose the movement map generator is configured to generate the movement maps of the pixels of the first image based on the difference between the pixel value of one pixel of the second image and the pixel value of each of a plurality of pixels belonging to a region including a pixel of the first image corresponding to the one pixel.

DEUERLING-ZHENG et al. teach a movement map generator is configured to generate the movement maps of the pixels of the first image based on the difference between the pixel value of one pixel of the second image and the pixel value of each of a plurality of pixels belonging to a region including a pixel of the first image corresponding to the one pixel (X-rays, DSA, a series of successive images, the mask image is subtracted from each of the contrast images,  [0003], The displacement vector for a block is searched by displacing all the pixels within this block using the same vector, vectors therefore pertain only to the corresponding block centers, [0081] [block center implies single pixel], detect local motions in DSA, a motion compensation algorithm is implemented by block matching on modern graphics hardware, search for maximal local similarity, [0100] [maximal similarity may be interpreted as minimum difference], Both flexible pixel shift and block matching are capable of detecting local motions in DSA, the displacement of a point is determined by moving it in its local neighborhood and searching for the maximal similarity, flexible pixel shift moves only the point of interest with the given displacement vector while the location of the neighborhood with respect to the entire image is fixed, displacements of the remaining points within the neighborhood are obtained via bilinear interpolation [0104] [a point implies single pixel]

Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. are in the same art of processing X-ray images (Noda, [0027], [0030]; Pack et al., [0018], [0044]; Hagiwara, [0056]; DEUERLING-ZHENG et al., [0003]). The combination of DEUERLING-ZHENG et al. with Noda and Pack et al. and Hagiwara enables the use of a movement map. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the map of DEUERLING-ZHENG et al. with the invention of Noda and Pack et al. and Hagiwara as this was known at the time of filing, the combination would have predictable results, and as DEUERLING-ZHENG et al. indicate “An inherent disadvantage of digital subtraction angiography (DSA) is its sensitivity to patient motion which causes artifacts in the subtraction images. These artifacts could often reduce the diagnostic value of this technique. Automated, fast and accurate motion compensation is therefore desired”, ([0100]) indicating the accuracy boost to the X-ray techniques of Noda and Pack et al. and Hagiwara, especially in the context of DSA images.

Regarding claim 2, Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. disclose the radiographic imaging apparatus according to claim 1. Noda further indicates the movement map generator is configured to generate the movement maps representing the moving directions and the movement amounts of the pixels of the first image based on pixel value differences between a pixel value of a pixel of the second image and pixel values of the pixel of the first image corresponding to that pixel and pixels belonging to a predetermined surrounding region of the first image (“The difference image 31 generated by the difference image generation unit 21 contains line noise (hatched portions), line noise (inversely hatched portions) with an amplitude inverse to that of the former noise, and a region in which an object has moved, as shown in FIG. 2C”, [0029]).

Regarding claim 3, Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. disclose the radiographic imaging apparatus according to claim 2. Noda and Pack et al. further indicate the movement map generator is configured to generate a movement map representing a moving direction and a movement amount of the pixel of the first image based on the pixel value of the pixel of the second image and a pixel value of a minimum pixel value difference pixel, which is the pixel of the first image having a smallest pixel value difference with respect to the pixel of the second image (Noda, “For example, the predetermined value is set a value a little bigger than the standard deviation of the line noise. If the processing result shows that a pixel with an absolute value which exceeds the predetermined value is present, it is determined that this pixel represents a motion of the object, and this pixel is replaced with "0" or is multiplied by a coefficient smaller than "1". A difference image (after threshold processing) 32 obtained by this processing assumes a state in which the motion of the object is removed, as shown in FIG. 2D”, [0030], noise reduction processes are adaptively performed, so a moving image with little residue image and object blur can be obtained, [0060]; Pack et al., motion vectors are estimated based on determined displacements, [0044]).

Regarding claim 4, Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. disclose the radiographic imaging apparatus according to claim 1. Noda further indicates the pixel movement processor is configured to set a movement amount of the pixel of the first image to 0 when a pixel value difference between a pixel value of a pixel of the second image and a pixel value of the pixel of the first image corresponding to that pixel is equal to or less than a first threshold (Noda, “For example, the predetermined value is set a value a little bigger than the standard deviation of the line noise. If the processing result shows that a pixel with an absolute value which exceeds the predetermined value is present, it is determined that this pixel represents a motion of the object, and this pixel is replaced with "0" or is multiplied by a coefficient smaller than "1". A difference image (after threshold processing) 32 obtained by this processing assumes a state in which the motion of the object is removed, as shown in FIG. 2D”, [0030]).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20110158550 A1) and Pack et al. (US 20110142313 A1) and Hagiwara (US 20170055930 A1) and DEUERLING-ZHENG et al. (US 20080037845 A1) as applied to claim 1 above, further in view of Kitagawa et al. (US 20140205066 A1).

Regarding claim 5, Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. disclose the radiographic imaging apparatus according to claim 1. Noda and Pack et al. and Hagiwara do not disclose a collimator configured to narrow down an irradiation region of the radiation to the subject; and a non-irradiation region extractor configured to extract a non-irradiation region of the radiation generated by operation of the collimator in the first image; wherein the pixel movement processor is configured to set the movement amounts of the pixels of the first image in the non-irradiation region extracted by the non-irradiation region extractor to 0.

Kitagawa et al. teach a collimator configured to narrow down an irradiation region of the radiation to the subject; and a non-irradiation region extractor configured to extract a non-irradiation region of the radiation generated by operation of the collimator in the first image; wherein the pixel movement processor is configured to set the movement amounts of the pixels of the first image in the non-irradiation region extracted by the non-irradiation region extractor to 0 (X-ray source 10 has an X-ray tube 16 for radiating the X-rays and an irradiation field limiter (collimator) 17 for limiting an irradiation field of the X-rays radiating from the X-ray tube 16 to a rectangular shape, [0054], the irradiation field may be determined by comparing the dose detection signals with a threshold value, which is set therefor. In this case, the dose detection signals of the non-irradiation field to which no X-ray is applied are almost zero, so the threshold value is set at a value near zero (refer to TH0 of FIG. 10). An area that outputs the dose detection signals of the threshold value or less is determined as the non-irradiation field, while the other area is determined as the irradiation field, [0108]).

Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Kitagawa et al. are in the same art of processing X-ray images (Noda, [0027], [0030]; Pack et al., [0018], [0044]; Hagiwara, [0056]; Kitagawa et al., [0054]). The combination of Kitagawa et al. with Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. enables the use of a collimator and non-irradiation region. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the collimator and non-irradiation region described by Kitagawa et al. with the invention of Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. as this was known at the time of filing, the combination would have predictable results, and as this is traditionally the configuration used in X-ray imaging, and as Kitagawa et al. indicate this can set the AEC measurement area easily and speedily ([0015]) indicating a speed improvement when combined with the X-ray imaging system described by Noda and Pack et al. and Hagiwara.

Regarding claim 6, Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Kitagawa et al. disclose the radiographic imaging apparatus according to claim 5. Kitagawa et al. further teach the non-irradiation region extractor is configured to determine a region of the first image outside boundary pixels as the non-irradiation region, defining pixels adjacent to an outside in a vicinity of top, bottom, left, and right edges of the first image, each of which has a pixel value equal to or greater than a predetermined second threshold, as the boundary pixels (The area determination unit may perform area determination by comparing with the expected received dose a typical value of the received doses detected by a plurality of the dose detection sensors contained in a block into which the imaging surface is divided, [0021], Therefore, in a case where the dose detection signal of the detection pixel 65 is within the predetermined confines centering on the second expected received dose, if not coincides with the second expected received dose, the measurement area selection circuit 75 judges an area having the detection pixel 65 as the lung field. This facilitates determining the lung fields, even if the body thickness is thicker or thinner than normal, or the patient is not an adult male but an adult female, a child, or the like, [0095], the irradiation field may be determined by comparing the dose detection signals with a threshold value, which is set therefor. In this case, the dose detection signals of the non-irradiation field to which no X-ray is applied are almost zero, so the threshold value is set at a value near zero (refer to TH0 of FIG. 10). An area that outputs the dose detection signals of the threshold value or less is determined as the non-irradiation field, while the other area is determined as the irradiation field, [0108], “The object area determination unit 121 compares the first expected received dose from the first expected received dose calculation unit 122 with the dose detection signals of the detection pixels 65 situated in the irradiation field. The detection pixels 65 that output the dose detection signals of the first expected received dose or more are determined to be situated in the directly exposed area, and the other detection pixels 65 are determined to be situated in the object area. Otherwise, the detection pixels 65 whose dose detection signals are within the predetermined confines (first expected received dose.+-..alpha.) centering on the first expected received dose may be determined to be situated in the directly exposed area. Thereby, the irradiation field determination unit 120 and the object area determination unit 121 exclude the dose detection signals of the detection pixels 65 situated in the non-irradiation field and the directly exposed area, from the candidates for the measurement area”, [0112]).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20110158550 A1) and Pack et al. (US 20110142313 A1) and Hagiwara (US 20170055930 A1) and DEUERLING-ZHENG et al. (US 20080037845 A1) as applied to claim 1 above, further in view of Jang et al. (US 5892840 A).

Regarding claim 7, Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. disclose the radiographic imaging apparatus according to claim 1. Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. do not disclose a direct-ray region extractor configured to extract a direct-ray region in the first image; wherein the pixel movement processor is configured to set the movement amounts of the pixels in the direct-ray region of the first image extracted by the direct-ray region extractor to 0.

Jang et al. teach a direct-ray region extractor configured to extract a direct-ray region in the first image; wherein the pixel movement processor is configured to set the movement amounts of the pixels in the direct-ray region of the first image extracted by the direct-ray region extractor to 0 (Consequently, another object of the present invention is to automatically generate mask images from which final output images can be made more diagnostically useful and aesthetically pleasing. As shown in FIG. 11(a), a mask image is generated wherein a non-irradiation mask field 82, detected at the previous irradiation map generation step 62 of the disclosed method, is given by a very high intensity value (e.g., 4095), and an open mask field 84 is given a very low intensity value (e.g., 0). If any subsequent image processing performed on the irradiation field is done, the enhanced irradiation field is patched back to the open mask image 84, as shown in FIG. 11(b). Therefore, flare of the output image viewed by radiologists can be reduced to a minimum, col. 11, lines 10-25, In addition, the intensity values assigned to the pixels in the non-irradiation field may vary according to our particular need. For example, as shown in FIG. 11(c), the pixels composing the "frame" 86 around the irradiation field can be given by an intensity value (say, 2000) different from that of the other pixels in the non-irradiation field. The frame 86 distinguishably separates the non-irradiation field being masked and the direct x-ray exposed regions of the acquired image, making the output image more pleasing. This is more evident when applied to multiple exposure images, as shown in FIG. 12(d), col. 11, lines 20-35).

Noda and Pack et al. and Hagiwara and Jang et al. are in the same art of processing X-ray images (Noda, [0027], [0030]; Pack et al., [0018], [0044]; Hagiwara, [0056]; Jang et al., col. 1, lines 35-50, col. 11, lines 20-35). The combination of Jang et al. with Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. enables the use of a direct ray region. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the direct region described by Jang et al. with the invention of Noda and Pack et al. and Hagiwara as this was known at the time of filing, the combination would have predictable results, and as Jang et al. indicate “Accurate collimation of the x-ray beam to the region of interest reduces the area and volume of tissue irradiated and provides for a reduced amount of scatter reaching the film, resulting in better image contrast” (col. 1, lines 35-50) and “another object of the present invention is to automatically generate mask images from which final output images can be made more diagnostically useful and aesthetically pleasing” (col. 11, lines 10-25), indicating a reason clinicians would likely appreciate this in conjunction with the X-ray imaging system described by Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al..

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20110158550 A1) and Pack et al. (US 20110142313 A1) and Hagiwara (US 20170055930 A1) and DEUERLING-ZHENG et al. (US 20080037845 A1) and Jang et al. (US 5892840 A) as applied to claim 7 above, further in view of Kitagawa et al. (US 20140205066 A1).

Regarding claim 8, Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Jang et al. disclose the radiographic imaging apparatus according to claim 7. Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Jang et al. do not explicitly disclose the direct-ray region extractor is configured to determine a region of the first image in which pixel values of the pixels that constitute the first image are equal to or greater than a predetermined third threshold as the direct-ray region.

Kitagawa et al. teach the direct-ray region extractor is configured to determine a region of the first image in which pixel values of the pixels that constitute the first image are equal to or greater than a predetermined third threshold as the direct-ray region (The area determination unit may perform area determination by comparing with the expected received dose a typical value of the received doses detected by a plurality of the dose detection sensors contained in a block into which the imaging surface is divided, [0021], Therefore, in a case where the dose detection signal of the detection pixel 65 is within the predetermined confines centering on the second expected received dose, if not coincides with the second expected received dose, the measurement area selection circuit 75 judges an area having the detection pixel 65 as the lung field. This facilitates determining the lung fields, even if the body thickness is thicker or thinner than normal, or the patient is not an adult male but an adult female, a child, or the like, [0095], the irradiation field may be determined by comparing the dose detection signals with a threshold value, which is set therefor. In this case, the dose detection signals of the non-irradiation field to which no X-ray is applied are almost zero, so the threshold value is set at a value near zero (refer to TH0 of FIG. 10). An area that outputs the dose detection signals of the threshold value or less is determined as the non-irradiation field, while the other area is determined as the irradiation field, [0108], “The object area determination unit 121 compares the first expected received dose from the first expected received dose calculation unit 122 with the dose detection signals of the detection pixels 65 situated in the irradiation field. The detection pixels 65 that output the dose detection signals of the first expected received dose or more are determined to be situated in the directly exposed area, and the other detection pixels 65 are determined to be situated in the object area. Otherwise, the detection pixels 65 whose dose detection signals are within the predetermined confines (first expected received dose.+-..alpha.) centering on the first expected received dose may be determined to be situated in the directly exposed area. Thereby, the irradiation field determination unit 120 and the object area determination unit 121 exclude the dose detection signals of the detection pixels 65 situated in the non-irradiation field and the directly exposed area, from the candidates for the measurement area”, [0112]).

Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Kitagawa et al. are in the same art of processing X-ray images (Noda, [0027], [0030]; Pack et al., [0018], [0044]; Hagiwara, [0056]; Kitagawa et al., [0054]). The combination of Kitagawa et al. with Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Jang et al. enables the use of a collimator and non-irradiation region. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the collimator and non-irradiation region described by Kitagawa et al. with the invention of Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Jang et al. as this was known at the time of filing, the combination would have predictable results, and as this is traditionally the configuration used in X-ray imaging, and as Kitagawa et al. indicate this can set the AEC measurement area easily and speedily ([0015]) indicating a speed improvement when combined with the X-ray imaging system described by Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Jang et al..

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20110158550 A1) and Pack et al. (US 20110142313 A1) and Hagiwara (US 20170055930 A1) and DEUERLING-ZHENG et al. (US 20080037845 A1) as applied to claim 1 above, further in view of Riederer (US 4542459 A).

Regarding claim 9, Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. disclose the radiographic imaging apparatus according to claim 1. Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. do not disclose the first image is a non-contrast image that is a radiation image obtained by imaging the subject in a state in which no contrast medium is administered to blood vessels of the subject; and the second image is a contrast image that is the radiation image obtained by imaging the subject in a state in which the contrast medium is administered to the blood vessels of the subject.

Riederer teaches a first image is a non-contrast image that is a radiation image obtained by imaging the subject in a state in which no contrast medium is administered to blood vessels of the subject; and a second image is a contrast image that is the radiation image obtained by imaging the subject in a state in which the contrast medium is administered to the blood vessels of the subject (“Low and high energy x-ray exposures are made before and after an injected x-ray contrast medium arrives at a blood vessel of interest. In one mode, low and high energy mask images are made and these are subtracted from subsequent low and high energy images”, abstract, “Temporal subtraction is one well known procedure for enhancing visualization of blood vessels to the exclusion of surrounding soft tissue and bony structures. In temporal subtraction, an x-ray image of the blood vessels in a region of interest in the body is acquired just before an opaque x-ray contrast medium, such as an iodinated compound, that has been injected in the circulatory system arrives in the vessels of interest. This is called a pre-contrast mask image and it contains the vessels and usually a background of soft tissue and bony structures. The precontrast mask image is digitized and the digital data representative of the picture elements (pixels) in the image are placed in a digital frame memory. When the contrast medium reaches the vessels in the region of interest, a series of x-ray images are made and they are converted to digital data. The mask or pre-contrast image data are then subtracted from the post-contrast image data to cancel or subtract out all soft tissue and bony structure and anything that is common to both images to thereby enhance visualization of the blood vessels that contain the contrast medium”, col. 1, lines 25-55, The period between L.sub.0 and the time the contrast medium begins to enter the vessel region of interest is called the pre-contrast period herein. The time during which some contrast medium is present in the vessel is called the post-contrast period and the following period ending with termination of the low and high energy x-ray pulse pairs is called the after-post-contrast period, col. 8, lines 20-30).

Noda and Pack et al. and Hagiwara and Riederer are in the same art of processing X-ray images (Noda, [0027], [0030]; Pack et al., [0018], [0044]; Hagiwara, [0056]; Riederer, col. 1, lines 25-55). The combination of Riederer with Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. enables the use of a non-contrast image. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the non-contrast image described by Riederer with the invention of Noda and Pack et al. and Hagiwara as this was known at the time of filing, the combination would have predictable results, and as Riederer indicates “A major advantage of hybrid subtraction over temporal subtraction alone is the reduced sensitivity to soft tissue motion artifacts because the soft tissue is suppressed or cancelled in the pre-contrast and post-contrast dual energy images” (col. 2, line 50 – col. 3, line 25) indicating less artifacts will result when used in conjunction with the medical imaging device described by Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al..

Regarding claim 10, Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al.  and Riederer disclose the radiographic imaging apparatus according to claim 9. Riederer further teaches a blood vessel image pixel extractor configured to extract a pixel that constitutes a blood vessel image in the contrast image; wherein the pixel movement processor is configured to set a movement amount of a pixel of the non-contrast image corresponding to the pixel that constitutes the blood vessel image to 0 (Low and high energy x-ray exposures are made before and after an injected x-ray contrast medium arrives at a blood vessel of interest. In one mode, low and high energy mask images are made and these are subtracted from subsequent low and high energy images, respectively, to yield temporal difference images. The projected intensities of the contrast medium with respect to time constitute matched filter coefficients by which the difference images are multiplied. The matched filtered images are summed, multiplied by weighting factors and subtracted from each other to yield a final hybrid image. In an alternative mode, successive pairs of low and high energy images are subtracted to yield energy difference images. The difference images are subjected to matched filtering and summed and the results subtracted to produce a final hybrid image. The matched filter coefficients are selected so the dc component in the image signal is equal to zero so everything that is constant in the initial series of images cancels out by subtraction and only contrast medium signal remains, Abstract, In the present invention matched filtering is implemented in a fashion that not only reduces noise but in addition cancels or subtracts out anything that remains constant in a sequence of images obtained by making a succession of low and high energy x-ray exposures. Cancellation of everything that remains constant in a long sequence of images results from the fact that, in accordance with the invention, the filtered signal representing the final hybrid subtraction image has a steady state or dc component equal to zero, col. 4, lines 35-60, Projected intensity of the contrast medium in the ROI will go from zero to maximum and back to zero through the sequence of post-contrast images between 1 and N, col. 14, lines 30-50, FIG. 15D is another specific matched filter that can occur in practice. Here patient motion has occurred between times marked 195 and 196. The images at all other times happen to be in registration. Now the filter function values between times marked 195 and 196 are made equal to zero since the images made during movement are cast out. Using all other times and images, negative filter function values 197 and 198 are formed and their total negative area is equal to the positive dashed line parts 199 and 200 so the total integral is equal to zero as in the preceding examples, col. 16, line 60 – col. 17, line 5).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20110158550 A1) and Pack et al. (US 20110142313 A1) and Hagiwara (US 20170055930 A1) and Riederer (US 4542459 A) and DEUERLING-ZHENG et al. (US 20080037845 A1) as applied to claim 10 above, further in view of Prince et al. (US 7545967 B1).

Regarding claim 11, Noda and Wu et al. and Zhou and Riederer and DEUERLING-ZHENG et al. disclose the radiographic imaging apparatus according to claim 10. Noda and Wu et al. and Zhou and Riederer and DEUERLING-ZHENG et al. do not disclose the blood vessel image pixel extractor is configured to determine a pixel that constitutes the contrast image as the pixel that constitutes the blood vessel image when a pixel value difference between a pixel value of the pixel that constitutes the contrast image and a pixel value of the pixel of the non-contrast image corresponding to that pixel is equal to or greater than a predetermined fourth threshold.

Prince et al. teach the blood vessel image pixel extractor is configured to determine a pixel that constitutes the contrast image as the pixel that constitutes the blood vessel image when a pixel value difference between a pixel value of the pixel that constitutes the contrast image and a pixel value of the pixel of the non-contrast image corresponding to that pixel is equal to or greater than a predetermined fourth threshold (In one embodiment, the present subject matter includes a method for selecting a set of mask images and a set of arterial images. In one embodiment, the method includes searching for the set of mask image and the set of arterial images such that the composite image, consisting of the magnitude of the complex difference between the complex average of the set of mask images and the complex average of the set of arterial images, satisfies a predetermined criteria. In one embodiment, the predetermined criteria is to maximize a quality function. In one embodiment, the search proceeds by first determining the image during which the contrast agent arrives. In one embodiment, the arrival of the contrast agent is determined by the first large increase in the quality score of the temporal sequence of composite images generated by subtraction of a pre-contrast mask (or masks) from all images acquired after that mask (or masks), col. 3, lines 15-30).

Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Riederer and Prince et al. are in the same art of medical imaging (Noda, [0027], [0030]; Pack et al., [0018], [0044]; Hagiwara, [0056]; Riederer, col. 1, lines 25-55; Prince et al., abstract). The combination of Prince et al. with Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Riederer enables the use of an additional threshold. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the threshold described by Prince et al. with the invention of Noda and Pack et al. and Hagiwara and DEUERLING-ZHENG et al. and Riederer as this was known at the time of filing, the combination would have predictable results, and as Prince et al. indicate this will improve image quality (col. 1, lines 30-60), which should improve making diagnoses.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 20110158550 A1) and Pack et al. (US 20110142313 A1) and Hagiwara (US 20170055930 A1) and Riederer (US 4542459 A) and DEUERLING-ZHENG et al. (US 20080037845 A1) as applied to claim 10 above, further in view of Nakaura (US 20070195932 A1).

Regarding claim 13, Noda and Wu et al. and Zhou and Riederer and DEUERLING-ZHENG et al. disclose the radiographic imaging apparatus according to claim 10. Noda and Wu et al. and Zhou and Riederer and DEUERLING-ZHENG et al. do not disclose when the pixel movement processor is configured not to set, to 0, a movement amount of a pixel having a pixel value equal to or less than a predetermined fifth threshold among pixels of the non-contrast image corresponding to pixels of the contrast image determined as pixels that constitute the blood vessel image by the blood vessel image pixel extractor.

Nakaura et al. teach when the pixel movement processor is configured not to set, to 0, a movement amount of a pixel having a pixel value equal to or less than a predetermined fifth threshold among pixels of the non-contrast image corresponding to pixels of the contrast image determined as pixels that constitute the blood vessel image by the blood vessel image pixel extractor (Using a threshold process for a subtraction image S(x, y) between the bottom trace image of the contrast image and the bottom trace image of the mask image makes it possible to detect a blood vessel region with high accuracy (FIG. 4E). As shown in FIG. 4F, removing the detected blood vessel region from the first ROI defined above allows to define a new second ROI (S02). This region of interest will be expressed as an ROI 2, [0038], According to this embodiment, selecting an optimal mask image upon localization to a non-contrast image region upon removal of a region influenced by a contrast medium makes it possible to prevent false recognition of body movement due to the influence of the contrast medium and reduce artifacts due to positional shifts caused by the body movement of the subject which occurs when subtraction processing is performed between images before and after the injection of the contrast medium, [0043]).

Noda and Pack et al. and Hagiwara and Riederer and DEUERLING-ZHENG et al. and Nakaura et al. are in the same art of x-ray imaging (Noda, [0027], [0030]; Pack et al., [0018], [0044]; Hagiwara, [0056]; Riederer, bs4; Nakaura et al., abstract). The combination of Nakaura et al. with Noda and Pack et al. and Hagiwara and Riederer and DEUERLING-ZHENG et al. enables the use of an additional threshold. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the threshold described by Nakaura et al. with the invention of Noda and Pack et al. and Hagiwara and Riederer and DEUERLING-ZHENG et al. as this was known at the time of filing, the combination would have predictable results, and Nakaura et al. indicate “It is an object of the present invention to reduce artifacts due to positional shifts caused by the body movement of a subject which occurs when subtraction processing is performed between images before and after the injection of a contrast medium” ([0008]) and “The mask selecting unit 19 selects an optimal one of the mask images acquired before the injection of the contrast medium for each of the contrast images acquired after the injection of the contrast medium. Although described in detail later, in brief, the mask selecting unit 19 calculates the correlation between a given contrast image and each of a plurality of mask images upon localization to the non-contrast region detected by the ROI identifying unit 20, and selects, as an optimal mask image, a mask image exhibiting the least positional shift between tissues except for a change due to the contrast medium for each contrast image. This makes it possible to reduce an artifact due to a positional shift on the subtraction image which is caused by the body movement of the subject. This artifact is a false image produced by a subtraction computation residue due to the positional shift” ([0030]) thereby improving the medical images of Noda and Pack et al. and Hagiwara and Riederer and DEUERLING-ZHENG et al. by reducing imaging artifacts.

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6192265 B1 (applying a noise reduction filter to the pixels linked by the motion vector field, In the step 402 the similarity measure Ml is determined between the block b and a block b'(j) which has the same position in the image B.sub.i-1 as the block b in the image B.sub.i, i.e. which is centered around the pixel j in this image (corresponding to a motion vector zero). The similarity measure M.sub.1 can be calculated, for example by calculating the absolute value of the difference between the image values of the corresponding pixels in the blocks b and b'(j). Subsequently, the similarity measure M.sub.2 between the block b and a block b'(j+t) in the image B.sub.i is calculated in the same way, the latter block having been shifted with respect to the block b by the motion vector t which was determined for the pixel j in the image B.sub.i-1 (by comparison with the preceding image B.sub.i-2)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661